WATERMAN, Circuit Judge
(concurring) :
I concur in Judge Moore’s opinion. Specifically, I wholeheartedly concur in his approach to the meaning of the adjective “obscene” as that difficult-to-define word is used in 19 U.S.C. § 1305, and in his explication of the role the executive and judicial branches of our Government must play in dealing with “obscene” items if the guarantees of the First Amendment are to be preserved.
Inasmuch as there is powerful judicial authority to the effect that each judge faced with a decision as to whether a book, print, picture, drawing or “other representation” is “obscene” must express an individual judgment thereon I attach my addendum.
It is inconceivable to me that a film so degrading of human dignity and so brutally animalistic and which negates in every particular the mores of our civilization could possibly appeal to the prurience of any average American. It disgusted me as it did my colleagues who, with me, endured its showing. The so-called orgy scene in the merchant ship’s crew quarters was as far removed from a Lucullian depiction by, for instance, *905Cecil B. De Mille, as the North Pole is from the South.
Though the theme of the film is patently offensive to me and some of the shots would surely be beyond the limits of permissible candor if standards today were the standards of the less sophisticated era and area into which I was born and wherein I was reared, I agree that it cannot now be said that the standards of taste we would like are the standards of taste under which we now live. And I agree that it is better to test the live-ability of standards in a marketplace of standards than to impose upon all of us tastes which may not be challenged by other rival tastes.
Lastly, and I contribute this bit with real regret, the film cannot truthfully be said to be utterly without redeeming social importance. It attacks broadside the Christian ethos, it exemplifies the worthlessness of humans devoid of innate spiritual resources, it ironically exposes the namby-pamby. Is it not socially important to have one’s notions of the good, the pure, and the beautiful subjected to analyses even if the analyses are in poor taste, objectionably set forth, and Karate-administered ?